o won nows —,_ Wo YO fF

m pr wo WO NYS NY WN NY NO Be Bee Ee Fe FP EF EF BF
oH oon BP wo he SF OlUlULDLULUCUCOMUMUGN UOOTLUULUCUCUMLRCllClClUOlmUULDNSULULM LLCO

 

 

Case 3:17-cv-00334-RCJ-CLB Document 24 Filed 01/17/20 Page1of5

AARON D. FORD
Attorney General
Katlyn M. Brady (Bar No. 14176)
Deputy Attorney General /
State of Nevada i

 

 

Office of the Attorney General “FILED RECEIVED
555 E. Washington Ave., Ste. 3900 ENTERED SERVED ON
Las Vegas, Nevada 89101 COUNSEL/PARTIES OF RECORD

 

t09} tee seyg (phone)
-3773 F
katipubradvOag.at gov JAN 2 % 2020

 

 

Attorneys for Defendant
Gilberto Filorio-Ramirez

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
DEREK KIRK, Case No. 3:17-cv-00334-RCJ-CLB
Plaintiff, ORDER
vs. UNOPPOSED MOTION FOR AN
EXTENSION OF TIME
SRLDADREAe or ens REQUEST
Defendants.

 

Defendant Gilberto Filorio-Ramirez, by and through counsel, Aaron D. Ford,
Attorney General of the State of Nevada, and Katlyn M. Brady, Deputy Attorney General,
request an enlargement of time of 31 days from January 17, 2020, due date up to an
including February 17, 2020, in which to file their response the First Amended Complaint.
ECF No. 6.

//f
iff

/ f/f

Page 1 of 5

 
oOo won mae FF WO NYO FS

mpm mpm wo BO NY DH DW NO NO Re Be BR Bee RE EE lll
on oO or FP WwW HH KF OO Oo wn Dm ot FF wo DY FF CO

 

 

Case 3:17-cv-00334-RCJ-CLB Document 24 Filed 01/17/20 Page 2of5

This Motion is made pursuant to Fed. R. Civ. P. 6(b) and Rule 6-1 of the Local Rules
of Practice and is based upon the attached declaration of counsel. This is the first
enlargement of time sought by Defendants to file this response, and the request is brought
in good faith and not for the purpose of delay.

DATED this 17th day of January, 2020.

AARON D. FORD
Attorney General

By:_/s/ Katlyn M. Brady
Katlyn M. Brady (Bar No.14173)
Deputy Attorney General

 

Page 2 of 5

 
oOo aman oa &F Wo PO

wo wo wo bw WH WH NY NY NO HH F&F Fe Re S| Fe RFE Rl
Co nN Gf ao BP wo BO KF ODO Oo ODN DB TF FPF HO NH KF OC

 

 

Case 3:17-cv-00334-RCJ-CLB Document 24 Filed 01/17/20 Page 3 of 5

DECLARATION OF KATLYN M. BRADY
STATE OF NEVADA)

78
COUNTY OF CLARK )
I, Katlyn M. Brady, being first duly sworn under oath, deposes and states as follows:

8

1. I am an attorney licensed to practice law in all courts within the State of
Nevada, and am employed as a Deputy Attorney General in the Office of the Nevada
Attorney General. I have been assigned to represent the Defendant in Derek Kirk v. Nevada
Department of Corrections, et al., case no. 3:17-cv-00334-RCJ-CLB and as such, have
personal knowledge of the matters contained herein.

2. The deadline to file Defendant’s response to the First Amended Complaint is
January 17, 2020.

3. The First Amended Complaint names Correctional Officer Filorio as a
defendant. ECF No. 6 at 2.

4. On September 4, 2019, the former Deputy Attorney General filed a limited
notice of appearance for Gilberto Filorio-Ramirez. Mr. Filorio-Ramirez is a current
correctional officer at Lovelock Correctional Center.

5. On January 15, 2020, at approximately 5:00 pm, I learned that Lovelock has
a former correctional officer with the identical last name of Filorio-Ramirez. Based on my
investigation of the issue, it appears that the correct Defendant is the former correctional
officer and not Gilberto Filorio-Ramirez.

6. On January 16, 2020, I held a telephonic meeting with Derek Kirk, the
Plaintiff in this matter. I explained to Mr. Kirk that it appeared Gilberto Filorio-Ramirez
was not the correct Defendant as there was another employee with an identical last name.
I requested Mr. Kirk agree to extend the deadline to file an answer in this matter for 31
days, while I attempted to locate the correct defendant. Mr. Kirk consented to me filing an
unopposed motion for an extension of time to file an answer.

7. I am in the process of attempting to contact the former officer to inform him

of the suit and determine if he will request representation.

Page 3 of 5

 
mo o©N ® oO BP wO YH

Do wp dw DW NH NSO DO DD Dr KR Rl Rl tl
ona a fF wo WY KF& TD HO DWN DB TF FF WO DH KF OO

 

 

Case 3:17-cv-00334-RCJ-CLB Document 24 Filed 01/17/20 Page 4 of 5

8. Accordingly, I am requesting an enlargement of time to determine the correct
defendant in this matter and obtain consent to representation.

7. For the foregoing reasons, I respectfully request an enlargement of time of 31
days, up to and including February 17, 2020, in which to file the answer to the First
Amended Complaint

Executed on this 17th day of January, 2020.

/s/ Katlyn M. Brady
Katlyn M. Brady (Bar No. 14173)

Page 4 of 5

 
Oo Mm AN Do oO FF CO PO

Do pw wp WO DH WH WD YD NO KY Fe Fe YF Fe FP Fe Ee
ono A Do fF WO NH KF CO FO DWN De fF WO YH KF OC

 

 

Case 3:17-cv-00334-RCJ-CLB Document 24 Filed 01/17/20 Page 5 of5

CERTIFICATE OF SERVICE

I certify that I am an employee of the State of Nevada, Office of the Attorney General,
and that on January 17, 2020, I electronically filed the foregoing UNOPPOSED MOTION
FOR AN EXTENSION OF TIME (FIRST REQUEST), via this Court’s electronic filing
system. Parties that are registered with this Court’s electronic filing system will be served
electronically. For those parties not registered, service was made by depositing a copy for
mailing in the United States Mail, first-class postage prepaid, at Las Vegas, Nevada to the
following:
Derek Kirk #1109593
clo NNCC Law Librarian
Northern Nevada Correctional Center
P.O. Box 7000
Carson City, NV 89702

lawlibrary@doc.nv.gov
Plaintiff Pro Se

/s/ Yolonda Laster
Yolonda Laster, an employee of the
Office of the Attorney General

Page 5 of 5

 
